Citation Nr: 0127232	
Decision Date: 12/12/01    Archive Date: 12/19/01

DOCKET NO.  99-07 879	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for 
residuals of a fragment wound (SFW) to the right lower leg, 
Muscle Group XI.

2.  Entitlement to a rating in excess of 10 percent for 
residuals of a SFW to the left lower leg, Muscle Group XI.

3.  Entitlement to a rating in excess of 10 percent for 
residuals of a SFW to the left thigh, Muscle Group XIII.

4.  Entitlement to a rating in excess of 10 percent for 
residuals of a SFW to the right hand with retained foreign 
body.

5.  Entitlement to a compensable rating for residuals of a 
SFW to the left arm.

6.  Entitlement to a total disability rating based upon 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Richard A. LaPointe, Attorney


ATTORNEY FOR THE BOARD

M. Vavrina, Associate Counsel


INTRODUCTION

The veteran had active duty service from April 1968 to 
October 1969.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a March 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, which denied claims of entitlement to 
ratings in excess of 10 percent disabling for residuals of 
shell fragment wounds (SFWs) to the right lower leg, the left 
lower leg, the left thigh, and the right hand and to a 
compensable rating for residuals of a SFW to the left arm.  
The RO also denied a claim of entitlement to TDIU.  

A July 2000 BVA decision affirmed the RO's denial of the 
benefits sought on appeal.  The veteran appealed that 
decision to the United States Court of Appeals for Veterans 
Claims (Court).  On March 23, 2001, the Court vacated the 
Board's July 2000 decision and remanded the veteran's claims 
back to the BVA for further development and readjudication 
consistent with the recently enacted Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (VCAA) and with the unopposed Appellee's Motion for 
Remand and to Stay Further Proceedings (Appellee's Motion).



REMAND

As noted above, during the pendency of the appeal, the VCAA 
became effective.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000), now codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 2001).  
The new law affects claims pending on or filed after the date 
of enactment (as well as certain claims, which were finally 
denied during the period from July 14, 1999 to November 9, 
2000).  Besides essentially eliminating the requirement that 
a claimant submit evidence of a well-grounded claim, this 
liberalizing legislation also modified the circumstances 
under which VA's duty to assist a claimant applies and how 
that duty is to be discharged.  Specifically, it requires VA 
to notify the claimant and the claimant's representative, if 
any, of information required to substantiate a claim, a 
broader VA obligation to obtain relevant records and advise a 
claimant of the status of those efforts, and an enhanced 
requirement to provide a VA medical examination or obtain a 
medical opinion in cases where such a procedure is necessary 
to make a decision on a claim.  VA has also revised the 
provisions of 38 C.F.R. § 3.159 effective November 9, 2000, 
in view of the new statutory changes.  See 66 Fed. Reg. 
45620-45632 (August 29, 2001).  

Following a review of the record, the Board finds that a 
remand is warranted for the purposes of providing due process 
of law and obtaining additional medical evidence.  

The veteran's service medical records reflect that in June 
1969, he sustained multiple SFWs.  Specifically, he sustained 
wounds to his legs, right hand, and left arm.  The wounds 
were debrided and he was not hospitalized.  He was put on 
light duty for ten days.  X-rays of the right hand revealed a 
1/2-centimeter (cm.) piece of shrapnel at the proximal end of 
the second metacarpal, about 1/4 inch away from the palmar 
surface.  This fragment was not removed.  The veteran 
received follow-up treatment for right hand pain in July and 
October 1969.  The veteran's October 1969 separation 
examination report shows that he had a 1/2-inch scar on the 
left elbow, a 3/4-inch scar on the left third finger, and a 
scar on the left calf.  His musculoskeletal system and his 
upper and lower extremities were clinically evaluated as 
normal.  

In a December 1971 decision, the RO granted service 
connection for scars, residuals of SFWs to the left arm, the 
right lower leg, the left lower leg, the left thigh, and the 
right hand with retained foreign body.  All were assigned 
noncompensable ratings effective from September 4, 1971, 
except for the right hand, which was assigned a 10 percent 
rating.  In an October 1973 rating decision, the RO assigned 
10 percent rating for a tender scar, residuals of SFWs to the 
left thigh, Muscle Group XIII, effective from August 30, 
1973, and confirmed the remaining ratings.  In an April 1977 
decision, the RO assigned 10 percent ratings for tender 
scars, residuals of SFWs to the right and left lower legs, 
Muscle Group XI, effective from August 1976, and confirmed 
the remaining ratings.  The evaluations currently remain in 
effect.

The Board initially notes that although the claims file 
contains records from the Social Security Administration 
(SSA), which includes non-VA treatment records, and VA 
outpatient treatment reports from November 1997 and May 1998, 
this evidence contains no relevant findings or diagnoses 
involving the service-connected disabilities in issue nor has 
the veteran indicated that he has received recent treatment 
for them.  

In reviewing the record, the Board notes that the RO has 
rated the veteran's residuals of SFWs to the right hand and 
left arm as scars under the provisions of 38 C.F.R. § 4.118, 
Diagnostic Codes 7804 and 7805, and the residuals of SFWs to 
his thigh and legs for muscle damage to Muscle Groups XI and 
XIII under the provisions of 38 C.F.R. § 4.73, Diagnostic 
Codes 5311 and 5313.  The post-service medical records reveal 
that X-rays have consistently shown retained foreign bodies 
in all five areas and the veteran has complained of stiffness 
and pain.  In addition, the Board notes that October 1998 VA 
general medical and muscle examination findings appear 
inconsistent with regard to whether the veteran's SFW scars 
are tender and whether there is nerve damage.  

While the RO included the relevant provisions of 38 C.F.R. 
§ 4.56 relating to muscle injuries in its statement of the 
case, it did not include or address all of the specific 
diagnostic codes for the muscles involved, for example, 
38 C.F.R. § 4.71a, Diagnostic Codes 5206-5207 and 38 C.F.R. 
§ 4.73, Diagnostic Codes 5305-5309 (left arm and right hand) 
and 38 C.F.R. § 4.71a, Diagnostic Codes 5256-5263 (thigh and 
lower legs).  A remand is warranted to correct a procedural 
defect, if it is essential for a proper appellate decision.  
38 U.S.C.A. § 7104(a) (West Supp. 2001); 38 C.F.R. §§ 19.9, 
20.700 (2001).  It is the Board's judgment that the RO should 
address all five disabilities under the appropriate muscle 
injury diagnostic codes, as well as the criteria for scars 
(38 C.F.R. § 4.118, Diagnostic Codes 7804 and 7805) and any 
applicable musculoskeletal diagnostic codes under 38 C.F.R. 
§ 4.71a.

The Board also notes that in a December 2000 appellant's 
brief, the veteran's representative indicated that the 
October 1998 VA examinations were inadequate.  Given the 
amount of time that has elapsed since those examinations and 
the veteran's claim that his disabilities are more disabling, 
he should be afforded appropriate VA examinations for the 
purpose of determining the current severity of his service-
connected residuals of SFWs to the right hand, left arm, left 
thigh, and both lower legs.  Caffrey v. Brown, 6 Vet. App. 
377 (1994).

The Board notes that the veteran also is seeking a total 
rating based upon individual unemployability (TDIU) due to 
his service connected disabilities.  In order to establish 
entitlement to TDIU due to service-connected disabilities, 
there must be impairment so severe that it is impossible for 
the average person to follow a substantially gainful 
occupation.  See 38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 
3.340, 3.341, 4.16 (2001).  In reaching such a determination, 
the central inquiry is "whether the veteran's service 
connected disabilities alone are of sufficient severity to 
produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 
524, 529 (1993).  Consideration may be given to the veteran's 
level of education, special training, and previous work 
experience in arriving at a conclusion, but not to his age or 
to the impairment caused by nonservice-connected 
disabilities.  See 38 C.F.R. 
§§ 3.341, 4.16, 4.19; Van Hoose v. Brown, 4 Vet. App. 361 
(1993).

The Court has held that in the case of a claim for TDIU, the 
duty to assist requires that VA obtain an examination which 
includes an opinion as to what effect the veteran's service-
connected disabilities have on his ability to work.  
38 U.S.C.A. § 5107; Friscia v. Brown, 7 Vet. App. 294, 297 
(1994); 38 C.F.R. §§ 3.103(a), 3.326, 3.327, 4.16 (2001).  
The October 1998 VA examination reports did not discuss 
whether the veteran's service-connected disorders, that is, 
the residuals of the SFWs, precluded employment.  Moreover, 
the Board observes that the veteran's SSA disability was 
awarded for a primary diagnosis of an affective disorder.  
Thus, the TDIU claim must be remanded for an opinion as to 
whether his service-connected disabilities alone are so 
severe that it is impossible for the veteran to follow a 
substantially gainful occupation.

As a final matter, the RO should determine if any additional 
VA or non-VA treatment records are available, as the duty to 
assist involves obtaining relevant medical reports where 
indicated by the facts and circumstances of the individual 
case.  See 38 U.S.C.A. § 5103A (West Supp. 2001); Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992) (VA records are 
constructively part of the record which must be considered); 
Murphy v. Derwinski, 1 Vet. App. 78 (1990); Littke v. 
Derwinski, 1 Vet. App. 90 (1990); see also Hayes v. Brown, 9 
Vet. App. 67, 74 (1996); Ivey v. Derwinski, 2 Vet. App. 320 
(1992); Murincsak v. Derwinski, 2 Vet. App. 363 (1992).

In view of the foregoing, this case is REMANDED to the RO for 
the following actions:

1.  The RO should contact the veteran and 
have him identify (names, addresses, and 
dates) any sources of VA or non-VA 
treatment for the residuals of his shell 
fragment wounds to the right hand, left 
arm, left thigh, and both lower legs.  
After obtaining any necessary 
authorizations from the veteran, the RO 
should attempt to secure copies of all 
identified records not already in the 
claims file and associate them with the 
record.  38 C.F.R. § 3.159 (2001).  The 
actions taken to obtain these records 
should be documented.  If any records are 
unavailable or otherwise cannot be 
obtained, this should be noted in the 
claims folder. 

2.  The RO also should review the entire 
claims file and undertake any additional 
development necessary to comply with 38 
U.S.C.A. §§ 5102, 5103, and 5103A (West 
1991 & Supp. 2001), and 66 Fed. Reg. 
45630-32 (Aug. 29, 2001) (to be codified 
as amended at 38 C.F.R. § 3.159) 

3.  Thereafter, the RO should schedule 
the veteran for appropriate VA 
examinations to assess the severity and 
extent of his service-connected residuals 
of shell fragment wounds to the right 
hand, left arm, left thigh, and both 
lower legs.  The veteran must be informed 
in writing of the potential consequences 
of his failure to appear for any 
scheduled examination.  The claims file 
and this order must be made available to, 
and be reviewed by, the examiner(s) in 
connection with the examination(s).  All 
indicated tests and studies should be 
conducted (including range of motion 
studies and tests for stability of the 
left elbow and knee, all appropriate 
tests for muscle strength in the left arm 
and lower extremities), and all clinical 
findings should be reported in detail.  
After completion of the examination and 
review of the claims folder, the 
examiner(s) should note the extent of any 
muscle damage sustained by the veteran 
that may have been caused by shell 
fragment wounds to the affected areas and 
describe all shell fragment wound scars, 
to include whether any scar is tender 
upon palpation or limits the function of 
the affected area.  Any impairment that 
results from the effects of pain, excess 
fatigability, weakness, and 
incoordination should be noted.  The 
examiner(s) should offer an opinion as to 
whether the veteran's service-connected 
disabilities alone preclude substantially 
gainful employment.  The examiner(s) 
should clearly outline the rationale for 
any opinion expressed.

4.  After completion of the foregoing, 
the RO should review the file and ensure 
that all of the directives of this REMAND 
have been carried out in full.  If not, 
the RO should take any action necessary 
to ensure such compliance.  38 C.F.R. § 
4.2 (2001); see also Stegall v. West, 11 
Vet. App. 268 (1998). 

5.  When the above development has been 
completed, the RO should review the 
expanded record and readjudicate the 
claims for increased ratings and for 
TDIU.  If the benefits sought remain 
denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case and 
afforded an opportunity to respond before 
the case is returned to the Board for 
further appellate review. 

The purpose of this REMAND is to obtain additional 
development and to ensure due process.  The Board intimates 
no opinion, either favorable or unfavorable, as to the 
ultimate outcome of this case.  The veteran and his 
representative are free to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



		
	JOHN L. PRICHARD
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).




